Citation Nr: 1144418	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO. 06-26 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


38 C.F.R. §INTRODUCTION

The Veteran served on active duty from October 1963 to February 1966, and from March 1974 to September 1978. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Winston-Salem, North Carolina on behalf of the RO in Atlanta, Georgia. 

In April 2011, the Board remanded the matter for additional development. That development having been completed, the claim has been returned to the Board and is now ready for appellate disposition.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court of Appeals for Veterans Claims held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. In April 2011, the Board found that a claim of entitlement to TDIU had been raised in conjunction with the Veteran's claim of entitlement to an increased evaluation for degenerative changes of the lower thoracic spine.

In accordance with Remand instructions, the Veteran was afforded a VA examination in May 2011. The examiner did not record the employment history taken from the Veteran, but found that the Veteran could still work as a pizza delivery man (a job he held in the past), but for his non-serviced connected disabilities. Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). A new examination which outlines and discusses the Veteran's history is required.

Accordingly, the case is REMANDED for the following action:

1. The RO must make arrangements to provide the Veteran with a new examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience. The claims folder must be made available to the examiner for review. All necessary special studies or tests are to be accomplished.

The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history. Specifically, the examiner should record any history the Veteran reports of working, including the dates, pay, duties involved, and duration of any such work.

Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience. 

Specifically, the examiner must discuss the Veteran's Social Security Administration (SSA) disability benefits application, in which he listed the duties for each job he has held. This includes his job in pizza delivery. He described his duties at that job as delivering pizza and cleaning the restaurant. The examiner should discuss whether the Veteran could perform these duties, given his service-connected disabilities.  All jobs reported by the Veteran must be addressed.

All opinions provided must include an explanation of the bases for the opinion. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided. 

3. The RO must then issue a decision as to whether TDIU is warranted, to include whether an extraschedular referral is warranted. If the claim is denied the Veteran and his representative must be provided a supplemental statement of the case. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. The consequences of failure to report for a VA examination without good cause may include denial of his claim. 38 C.F.R. §§ 3.158 , 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

